Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court erred in failing to charge that two of the People’s witnesses were accomplices and that their testimony must be corroborated. Because defendant neither requested such a charge, nor objected to the charge as given, this issue has not been preserved for our review (see, CPL 470.05; People v Corrigan, 139 AD2d 918, 919, Iv denied 72 NY2d 917). Additionally, we find no merit to defendant’s contention that these witnesses were accomplices because no evidence was introduced that they participated in the preparation or perpetration of the crime, or that they counseled, induced or encouraged the crime (see, People v Lyon, 134 AD2d 909, Iv denied 71 NY2d 970; People v Torello, 94 AD2d 857). The fact that these witnesses may have aided defendant in concealing or disposing of evidence of the crime does not make them accomplices (see, People v Cobos, 57 NY2d 798, 801; People v Corrigan, supra; People v Vataj, 121 AD2d 756, 757, revd on other grounds 69 NY2d 985).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Niagara County Court, Hannigan, J. — robbery, first degree.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.